DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/219,908 filed on April 1, 2020.  Claims 1-6 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7 it is unclear what is meant by the parking gear being “provided in a drive shaft”. Figs. 1 and 3 show the parking gear 150 provided on the shaft 30 rather than in the shaft. 
In claim 2, line 6 it is unclear what is meant by the first elastic member being “inserted into the support shaft”. Figs. 2 and 3 show the support shaft 122 inserted into the first elastic member 124. 
Claim 4, line 4 is unclear regarding the protruding end of the parking sprag, which is said to be “inserted into the parking gear”. This does not particularly point out that the protrusion 142 can be either engaged with the teeth on the parking gear 150 or separated therefrom as described in paragraph [0066].
Claim 4, line 6 is unclear regarding the inclined end of the parking sprag, which is said to be “arranged so that a portion of the loading unit is inserted thereinto”. While the inclined surface 121c of the loading unit and the inclined end 143 of the parking sprag are in contact with one another, it does not appear that any portion of the loading unit is “inserted into” the inclined end of the parking sprag.
Claim 4 recites the limitation “the inclined surface of the loading unit” in line 7.  There is insufficient antecedent basis for this limitation in the claim. This rejection would be overcome if claim 4 is amended to depend from claim 2, rather than claim 1.
In claim 5, line 2 it is unclear what is meant by the parking sprag being “inserted” into the rod. As shown in Figs. 2 and 3 and described in paragraph [0065] the second rod 132 is insert into rotation hole 144 of the parking sprag 140.
In claim 6, line 17 it is unclear what is meant by the parking gear being “provided in” at least one of the first to third driving units. Figs. 1 and 3 show the parking gear 150 provided on the shaft 30 rather than in the shaft. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 102016002597 A (Kim). The examiner has made of record an English translation.
Kim discloses a vehicle parking device comprising: an actuator (110) configured to rotate a worm gear (120) mounted at an end thereof; a loading unit (140) including a rack gear (145) engaged with the worm gear and linearly moving according to a movement of the rack gear (see e.g. the fourth and fifth paragraphs on page 6 of the translation which describe the straight line motion of the toothed gear rack 145); a parking sprag (150) in contact with the loading unit and rotating by a linear movement of the loading unit; and a parking gear (170) provided in a drive shaft (160) that transmits a driving force and selectively engaged according to a rotation of the parking sprag.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Patent No. 2,875,856 (Mrlik).
Kim discloses sprag 150 pivotally mounted on the rod 130, but does not disclose the claimed second elastic member.
Mrlik discloses a parking device including a sprag (pawl 14) mounted on a rod (stub shaft 15) and an elastic member (torsion spring 18) having an end (22) in contact with the sprag.  Mrlik teaches that by providing the elastic member the pawl teeth 13 can be urged away from the gear teeth 12 and vibration can be prevented. See column 1, line 71 to column 2, line 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the parking device of Kim with an elastic member as taught by Mrlik in order to urge the parking sprag 150 away from the teeth of the parking gear 170 and to prevent vibration.

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,765,651 (Unger) discloses a device including a worm gear 35 that meshes with a rack 65 to convert alternating rotary motion to reciprocating motion.
U.S. Patent No. 8,839,937 (Hazama) discloses a parking lock device including a worm gear 29, lock pawl 3 and parking gear 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656